Citation Nr: 1126153	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  10-47 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) fund.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served from March 1942 to May 1945.  The appellant seeks surviving spouse benefits from the Filipino Veterans Equity Compensation (FVEC) fund.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied a one-time payment from the FVEC fund.  


FINDING OF FACT

The Veteran died on May [redacted], 2000, prior to the enactment of the American Recovery and Reinvestment Act of 2009.  


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the FEVC fund are not met.  38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the American Recovery and Reinvestment Act, a one-time benefit was provided for certain Philippine Veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens. 

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment shall constitute a complete release of any claim against the United States by reason of such service.  However, nothing in the act prohibits a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act.

Section 1002 of the Act addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of the Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person. 

Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from that service under conditions other than dishonorable. 

In cases for VA benefits where the requisite Veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on such matters is conclusive and binding on the VA.  38 C.F.R. § 3.203(c) (2010); Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  38 C.F.R. § 3.203(c) (2010); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  

In this case, the evidence shows that the Veteran had valid qualifying service with the United States Armed Forces.  The appellant claims that because her deceased husband had recognized service, she is entitled to a one-time payment from the FVEC fund.  

However, the Board finds that that the appellant does not legally qualify for a one-time payment from the FVEC fund.  The American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5, was enacted on February 17, 2009.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of the Act, submitted to the Secretary a claim for benefits.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits dies before payment is made, the payment shall be made instead to the surviving spouse, if any, of the eligible person.  In this case, although the Veteran had qualifying service and was an eligible person to receive a one-time payment from the FVEC fund, he did not file a claim for benefits because he died in May 2000.  Thus, his date of death was approximately 9 years prior to the date of enactment of the American Recovery and Reinvestment Act on February 17, 2009.  

As a matter of law, the appellant's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC fund because although her husband would have been eligible for a one-time payment from the FVEC fund, he did not file a claim for FVEC benefits since he had died prior to enactment of the FVEC legislation.  Therefore, the claim must be denied based upon a lack of entitlement under the law.  In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The appellant is not eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund, and the appeal is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


